Citation Nr: 1029889	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  06-04 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, in which the RO denied the Veteran's claim for a 
gastrointestinal disorder, to include gastroesophageal reflux 
disease (GERD).  

In April 2010, the Veteran's representative and VA's General 
Counsel filed a joint motion with the United States Court of 
Appeals for Veterans Claims (Court) to vacate the Board's 
decision and remand the case.  The Court granted the motion in 
April 2010.  The basis for the motion included VA's failure to 
provide sufficient reasons and bases for its denial of the 
Veteran's claim.  Specifically, the remand required that the 
Board provide a more thorough analysis of lay evidence relating 
to the Veteran's claim for service connection.  

The Board acknowledges that following certification of the 
Veteran's appeal by the RO to the Board in June 2007, the Veteran 
submitted additional evidence.  The Board notes that the Veteran, 
through his representative, specifically declined to waive 
initial RO consideration of this evidence in writing.  Thus, as 
discussed below, the Board is herein remanding review of this 
evidence to the RO in the first instance.  See 38 C.F.R. § 
20.1304 (2009). 

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Board finds that further evidentiary development is necessary 
before a decision can be reached on the merits of the Veteran's 
claim.

The Board notes at the outset that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the 
provisions of the law, VA promulgated regulations codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and 
its implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  

The Veteran has contended that he has a gastrointestinal disorder 
as a result of his time on active duty.  Specifically, the 
Veteran claims that he first experienced "frequent indigestion" 
and stomach complaints while on active duty and that those 
symptoms have continued to the present.  The RO previously denied 
the Veteran's claim on the basis that the Veteran was not found 
to have a gastrointestinal disorder at the time of his separation 
from service, nor was he treated for any such complaints during 
service.  

Regarding diagnosis of the Veteran's disability, the Board first 
acknowledges that VA examination conducted in January 2005 shows 
a current diagnosis of GERD.  Report of that examination reflects 
that the VA examiner reviewed the Veteran's claims file and 
conducted physical examination.  The examiner noted the Veteran's 
contention that he had a "stomach condition" during service and 
also recorded his 2002 diagnosis of GERD.  The examiner diagnosed 
the Veteran with GERD.  Acknowledging the Veteran's complaints of 
gastrointestinal problems while in service, the examiner 
nevertheless concluded that it was not at least as likely as not 
that his current GERD was related to his time in service.  In so 
finding, the examiner noted that there was "no current evidence 
to suggest in service occurrence or aggravation or post service 
treatment records of any timely fashion" related to the GERD 
diagnosis. 

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has firsthand 
knowledge, such as gastrointestinal problems during service, or 
symptoms of a current gastrointestinal disability.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  However, he cannot testify, as he would be 
medically incompetent to do, about a diagnosis or the etiology of 
any current disability.  See id.   

The chronicity provisions of 38 C.F.R. § 3.303(b) (2009) are 
applicable where evidence, regardless of its date, shows that a 
Veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a condition as 
to which lay observation is competent.  Service connection may be 
established on the basis of § 3.303(b) if the condition is noted 
during service or during an applicable presumptive period, and if 
competent evidence, either medical or lay, depending on the 
circumstances, relates the present condition to continued 
symptomatology. Savage v. Gober, 10 Vet. App. 488 (1997).  In 
that connection, the Board notes that the Veteran has contended 
in multiple statements that he first experienced gastrointestinal 
problems while on active duty that have continued to the present.  
The Board acknowledges that the Veteran's March 1955 separation 
report of medical examination indicates that the Veteran 
responded "Yes" when asked if he had frequent indigestion.  The 
Board notes that the Veteran is qualified, as a lay person, to 
report that he suffered pain or injury during service that has 
continued to the present.  See Savage, 10 Vet. App. at 495.  
However, he is not competent to provide a medical opinion as to 
the onset of any current disability.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  The Board notes in addition 
that the failure of the physician to provide a basis for his or 
her opinion goes to the weight or credibility of the evidence.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The 
Court has further recognized that a mere statement of opinion, 
without more, does not provide an opportunity to explore the 
basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).

Here, although it appears that the January 2005 VA examiner 
conducted a proper evaluation of the Veteran's physical condition 
at the time and addressed the presence of a current 
gastrointestinal disability, the examiner did not adequately 
consider the Veteran's contentions that he has suffered from 
similar gastrointestinal symptoms from his time in service to the 
present.  The examiner further failed to properly consider the 
contemporaneous evidence of the Veteran's separation report of 
medical history, on which he reported experiencing frequent 
indigestion.  Because the examiner did not consider the Veteran's 
contention on his separation report of medical history that he 
had experienced "frequent indigestion" while on active duty, 
and his current statements that he has experienced 
gastrointestinal complaints from that time to the present, as 
credible evidence of in-service and post-service experiences with 
gastrointestinal problems, the examination is inadequate for VA 
purposes.  See 38 C.F.R. § 4.2 (2009) (providing that where an 
examination report does not contain sufficient detail, it is 
inadequate for evaluation purposes); see also Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical 
examination report must contain clear conclusions with supporting 
data and a reasoned medical explanation connecting the two); 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a 
medical opinion must be supported by an analysis that the Board 
can consider and weigh against contrary opinions).  

Thus, on remand, the Veteran must be afforded a VA examination in 
order to obtain a current diagnosis based on both an examination 
and a thorough review of his claims file.  Specifically, the 
Veteran should be afforded an evaluation in order to determine 
the current diagnosis of his claimed gastrointestinal disorder.  
In addition to conducting a thorough physical examination, the 
designated examiner must elicit a thorough history from the 
Veteran and provide a medical nexus opinion with respect to any 
identified gastrointestinal disorder.  The opinion must address 
whether the Veteran has gastrointestinal disorder that is 
attributable to his active military service and, in the context 
of any negative opinion, must consider the Veteran's contention 
on his separation report of medical history that he experienced 
"frequent indigestion" while on active duty, and his current 
statements that he has experienced gastrointestinal complaints 
from that time to the present.  In this regard, the examiner is 
reminded that the Veteran has been deemed credible in reporting 
in-service and post-service experiences with gastrointestinal 
complaints..  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the Act and its implementing 
regulations. Hence, in addition to the actions requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

In view of the foregoing, the case is REMANDED for the following 
action:

Please note that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.

1.  The Veteran must be scheduled for a VA 
examination and notified that failure to 
report to any scheduled examination, 
without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 
3.655(b) (2009).  

The VA examination is necessary to 
determine the nature and etiology of any 
gastrointestinal disorder shown to be 
present, to include GERD in particular.  
The VA examiner must review the Veteran's 
claims file and medical history, examine 
the Veteran, and provide an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the Veteran's currently 
diagnosed GERD, or any other diagnosed 
gastrointestinal disorder, is related to 
service.  The reviewer's attention is 
called to the Veteran's reported medical 
history, including in particular his 
contention on his separation report of 
medical history that he had experienced 
"frequent indigestion" while on active 
duty, and his current statements that he 
has experienced gastrointestinal complaints 
from that time to the present, along with 
any other medical statements which may be 
associated with the record.  In this 
regard, the examiner is reminded that the 
Veteran has been deemed credible in 
reporting in-service and post-service 
experiences with gastrointestinal 
complaints.

The examiner must thoroughly review the 
Veteran's entire claims file, to include a 
copy of this remand, and indicate on the 
examination report that such review was 
conducted.  The reviewer's report must 
reflect consideration of the Veteran's 
documented medical history and assertions, 
to include particularly his statements 
that he first began experiencing 
gastrointestinal symptoms while on active 
duty.  A well reasoned etiological opinion 
must be provided with a detailed 
explanation for all conclusions reached by 
the reviewer.  

2.  The adjudicator must ensure that all 
examination reports comply with this remand 
and the questions presented in the 
examination request.  If any report is 
insufficient, it must be returned to the 
examiner for necessary corrective action, 
as appropriate.

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the claim on 
appeal must be adjudicated in light of all 
pertinent evidence and legal authority.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
must be furnished a supplemental statement 
of the case (SSOC) and afforded the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


